DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bayonet fitting, form fitting, friction-force-fitting, and force-fitting connections; and the mutually rotating coupling elements, and the applying a torque to one of the coupling elements (the examiner notes that the specification states the shift activation unit “is configured for generating an axial shifting movement” (para. [0006]); there is no disclosure of the shift activation unit generating a rotating movement, and the device is not shown in the drawings with enough detail to see any structure which is capable of converting axial movement into rotating movement and/or torque), and how the at least one shift rod is able to transmit the axial shifting movement from the shift activation unit to at least one of the two shift forks while establishing a friction-based force-fitting connection between the at least one shift rod and one of the at least two shift forks (claim 1), and how the mechanical coupling between the shift activation unit and one of the at least two shift forks is selectively established while establishing a friction-based force-fitting connection between the at least one shift rod and one of the at least two shift forks) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 17, 18, 22, and 23 are objected to because of the following informalities:  
Claim 17 recites the limitation "the shift rods" in line 2. Claim 17 depends upon claim 16 which recites “at least one shift rod” in line 4. There is insufficient antecedent basis for this limitation “the shift rods” in the claim 17.
Claim 18 recites the limitation "at least two shift rods" in line 3. Claim 18 depends upon claim 16 which recites “at least one shift rod” in line 4. There is insufficient antecedent basis for this limitation “at least two shift rods” in the claim 17. It must be made clear that the “at least two shift rods” are a part of the “at least one shift rod”.
Claim 22 recites the limitation "the at least two shift rods" in line 4. Claim 22 depends upon claim 16 which recites “at least one shift rod” in line 4. There is insufficient antecedent basis for this limitation “the at least two shift rods” in the claim 22.
Claim 23 recites the limitation "the at least two shift rods" in line 4. Claim 23 depends upon claim 16 which recites “at least one shift rod” in line 4. There is insufficient antecedent basis for this limitation “the at least two shift rods” in the claim 23.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masak (US 2019/0368605).
Masak discloses:
Re claim 16. A gear-shifting mechanism for a transmission (abstract), comprising:
a shift activation unit (106; para. [0057]) which is configured for generating an axial shifting movement [0057];
at least two shift forks (103, 105; para. [0057]; [0003]) for displacing transmission components for shifting gears (para. [0057]; [0003]);
at least one shift rod (112, 110) which is configured for transmitting the axial shifting movement from the shift activation unit to at least one of the at least two shift forks [0057]; and
at least two coupling mechanisms (102 - including 124, and 104 - including 126) for selectively establishing a mechanical coupling between the shift activation unit and one of the at least two shift forks [0064],
wherein the at least two coupling mechanisms (102 - including 124, and 104 - including 126) each have coupling elements (for 102 - including 124, 406; and for 104 - including 126, 406’. Figs. 3a, 3b, and 4) which are configured for establishing a friction-based force-fitting connection between the at least one shift rod and one of the at least two shift forks (The sides of coupling elements 124, 126 will make contact with the at least one shift rod (shift rods 112,110) , and thus a frictional force will be created between the respective coupling element and the at least one shift rod when that happens (especially since springs 406/406’ will apply a force to 124/126 which will in turn apply that force to the at least one shift rod (112, 110). Some of that force will be in a normal (perpendicular) direction to the surface, thus resulting in friction. Finally, the Examiner notes the claim while requiring a friction-based force-fitting connection does not preclude a connection from qualifying as both a friction-force-fitting connection and a form-fitting connection, as made evident by the fact that claim 23 -which depends upon claim 16 which requires a friction-based force-fitting connection- additionally claims the connection between the at least one shift rod and one of the at least two shift forks also be a “form-fitting connection.”).
Re claim 17. The gear-shifting mechanism as claimed in claim 16, wherein
the coupling mechanisms (124, 126) and the shift rods (112, 110) are disposed so as to be axially mutually aligned (Coupling mechanisms 124 & 126 are both aligned along the axis of shift rod 112 in order to connect the shift rods to the shift activation unit (106).)
Re claim 18. The gear-shifting mechanism as claimed in claim 16, wherein
at least two shift rods (112, 110) are provided,
the shift forks are in each case connected to one of the at least two shift rods (Figs. 2, 3A, 3B), and
the at least two coupling mechanisms are configured for establishing in each case one mechanical coupling between the shift activation unit and one of the at least two shift rods (para. [0058], [0064]).

Re claim 19. The gear-shifting mechanism as claimed in claim 18, wherein
the at least two shift rods are disposed so as to be mutually coaxial (Figs. 2, 3A, 3B).
Re claim 20. The gear-shifting mechanism as claimed in claim 16, wherein
the shift rod is connected to the shift activation unit (106),
the at least two coupling mechanisms(102, 104) are configured for establishing in each case one mechanical coupling between the at least one shift rod (112) and one of the at least two shift forks (Fig. 2).
Re claim 21. The gear-shifting mechanism as claimed in claim 16, wherein the shift activation unit (106) has a shift activation actuator (106) which is movable along a shift activation axis (Figs. 2, 3A, 3B), and the at least one shift rod and the at least two coupling mechanisms (102, 104) are disposed so as to be in alignment with the shift activation axis (Figs. 2, 3A, 3B)
Re claim 22. The gear-shifting mechanism as claimed in claim 16, wherein the at least two coupling mechanisms (102, 104) each have coupling elements (124 & holes 120 & 116; 126 & holes 122 & 118; respectively) which are configured for establishing a force-fitting connection (Force moves either 124 or 126 to be inside the respective holes) between the shift activation unit (106) and one (110) of the at least two shift rods (Figs 2, 3A, 3B).
Re claim 23. The gear-shifting mechanism as claimed in claim 16, wherein the at least two coupling mechanisms (102, 104) each have coupling elements (124 & 120 & 116; 126 & 122 & 118; respectively) which are configured for establishing a form-fitting connection (124 or 126 are fitted inside the respective holes) between the shift activation unit (106) and one (110) of the at least two shift rods (110, 112), or between the at least one shift rod (112) and one of the at least two shift forks. (Figs 2, 3A, 3B).
(The Examiner notes the claim while requiring a friction-based force-fitting connection does not preclude a connection from qualifying as both a friction-force-fitting connection and a form-fitting connection, as made evident by the fact that claim 23 -which depends upon claim 16 which requires a friction-based force-fitting connection- additionally requires the connection also be a “form-fitting connection.”) .
Re claim 24. The gear-shifting mechanism as claimed in claim 23, wherein the coupling elements are configured for establishing the form-fitting connection via a bayonet fitting (124 or 126 are inserted into the respective holes in a linear direction, like how a bayonet weapon may be linearly inserted into its target. The specification and drawings do not provide or show details as to the operation of the bayonet fitting.).
(The Examiner notes the claim while requiring a friction-based force-fitting connection does not preclude a connection from qualifying as both a friction-force-fitting connection and a form-fitting connection, as made evident by the fact that claim 24 -which depends upon claim 16 which requires a friction-based force-fitting connection- additionally claims the connection also being a “form-fitting connection.”) .
Re claim 25. The gear-shifting mechanism as claimed in claim 16, wherein the shift activation unit has a pneumatically activatable shift activation actuator. (Para. [0026]; claim 12)
Re claim 26. The gear-shifting mechanism as claimed in claim 16, wherein the shift activation unit has a hydraulically activatable shift activation actuator. (Para. [0026]; claim 12)
Re claim 27. The gear-shifting mechanism as claimed in claim 16, wherein the shift activation unit has an electrically activatable shift activation actuator or an electro-mechanically activatable shift activation actuator. (Para. [0026]; claim 12)
Re claim 28. A method for shifting a gear in a transmission having a gear-shifting mechanism having:
a shift activation unit which is configured for generating an axial shifting movement; (see rejection of claim 16 above)
at least two shift forks for displacing transmission components for shifting gears; (see rejection of claim 16 above)
at least one shift rod which is configured for transmitting the axial shifting movement from the shift activation unit to at least one of the at least two shift forks; (see rejection of claim 16 above)
and at least two coupling mechanisms for selectively establishing a mechanical coupling between the shift activation unit and one of the at least two shift forks, (see rejection of claim 16 above)
the method comprising the steps of:
establishing a mechanical coupling between the at least one shift rod (112) and one (103, 105 via 108 and 110 respectively) of the at least two shift forks by establishing a friction-based force-fitting connection between the at least one shift rod and one of the at least two shift forks (The sides of coupling elements 124, 126 will make contact with shift rod 112, and thus a frictional force will be created between the respective coupling element and the shift rod when that happens (especially since springs 406/406’ will apply apply a force to 124/126 which will in turn apply that force to shift rod 112. Some of that force will be in a normal (perpendicular) direction to the surface, thus resulting in friction. Finally, the Examiner notes the claim while requiring a friction-based force-fitting connection does not preclude a connection from qualifying as both a friction-force-fitting connection and a form-fitting connection, as made evident by the fact that claim 23 -which depends upon claim 16 which requires a friction-based force-fitting connection- additionally claims the connection between the at least one shift rod and one of the at least two shift forks also be a “form-fitting connection.”); and
activating the shift activation unit so as to establish a gear-specific connection within the transmission by way of the specific shift fork. (Fig. 2; [0057])

Re claim 29. The method as claimed in claim 28, wherein the establishing of the mechanical coupling takes place by mutually rotating coupling elements (124, 126; Figs. 3a, 3b. Elements 124 and 126 rotate around 130 at the same time.).
Re claim 30. The method as claimed in claim 29, wherein the establishing of the mechanical coupling takes place by applying a torque to one of the coupling elements (para. [0060] an Figs 3a, 3b. Actuator 132 applies a force via extending/retracting bar 133 to element 124, which in turn must create a torque on 128 which pivots around 130 to move coupling element 126), said torque acting about a shift rod axis (128 may be considered a shift rod since it is an elongated lever arm and it is used in facilitating the shifting. Shift rod 128 is pivoted around shift rod axis 130. The claim does not specify a particular shift rod to which “a shift rod axis” refers, and does not preclude more than 2 shift rods, Indeed, parent claim 28 recites “at least one shift rod”, and some claims recite “at least two shift rods.”).

Response to Arguments
Applicant's arguments filed 5/09/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a connection “in which the interaction of components maintains the connection after components have been put together) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Examiner notes that drawing objections remain. One issue is the arrangement seen in Fig. 2. For example, it is unclear from the drawings how if the housing 8 is moved axially it would not simultaneously create a connection between both elements 7a on shift rods 5a and 5b and elements 7b in the housing 8, and how such a simultaneous connection to both shift forks would be a selective connection, when shift fork 4a cannot be selected apart from simultaneously connecting to shift fork 4b. While a person of ordinary skill in the art could undoubtedly experiment and arrive at a device having the claimed limitations, without drawings showing more details this would require some level of experimentation beyond simply applying disclosed conventional features, and so their detailed illustration is essential to a proper understanding of the invention.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection (including any changes to interpretation of previously applied prior art) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        

/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658